Citation Nr: 1755739	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-11 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to March 20, 2008, for service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In March 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record


FINDINGS OF FACT

1. On August 28, 2009, the Veteran was notified that an August 2009 rating decision had granted service connection for PTSD, and assigned an effective date of March 20, 2008. 

2.  The Veteran did not file a notice of disagreement challenging the effective date assigned in this decision within a year of the notice provided. 

3. The August 2009 rating decision is final as to the assigned effective date.

4. In September 2010, the Veteran filed a claim challenging the effective date assigned for his award of service connection for PTSD.


CONCLUSION OF LAW

The Veteran's claim for an earlier effective date for service connection for PTSD is a freestanding effective date claim, which is barred as a matter of law.  38 U.S.C. §§ 5110, 7104, 7105 (West 2012); 38 C.F.R. §§ 3.104, 3.400, 20.1103 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  

With regard to the Veteran's earlier effective date claim, the pertinent facts in this case are not in dispute, and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claims, and no further action is required to comply with the VCAA.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Earlier Effective Date

In assigning effective dates, the general rule is that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit. 

For a claim for direct service connection, the effective date will be the day after separation from service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the general rule applies.  38 U.S.C § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

A claimant whose VA claim has been adjudicated by the RO has one year after the issuance of written notification in which to initiate an appeal to the Board by filing a notice of disagreement.  If no appeal is filed, the decision is final and is not subject to revision on the same factual basis.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  However, a final decision may be reversed where evidence establishes that it was a product of CUE.  38 C.F.R. § 3.105(a).  In the absence of CUE, a final and binding RO decision will be accepted as correct.

Analysis

The Veteran contends that an effective date prior to March 20, 2008, is warranted for the grant of service connection for his PTSD.  

The Veteran was granted service connection for PTSD in an August 2009 rating decision, and was notified of this decision on March 28, 2009.  The Veteran submitted a November 2009 notice of disagreement challenging the assigned rating for his awarded PTSD, but did not challenge the assigned effective date.  Although the Veteran was notified of the rating decision, he did not appeal the effective date assigned or submit new and material evidence as to that issue within the appeal period.  Accordingly, the August 2009 rating decision became final as to the effective date assigned.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In September 2010, the Veteran filed a claim for an earlier effective date for his grant of service connection for PTSD.  As the claim was not filed within a year of the August 2009 rating decision in which the effective date was assigned, the September 2010 claim is considered a freestanding effective date claim.  However, there is no basis in law for a freestanding earlier effective date claim in matters that have already been addressed in a final rating decision.  When a decision is final, only a request for a revision based on clear and unmistakable error could result in the assignment of earlier effective dates.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Therefore, the Board is statutorily barred from revisiting the effective date assigned in the August 2009 rating decision, and any attempt to collaterally attack that decision must be addressed in a motion based on clear and unmistakable error.  

Accordingly, the Veteran's claim for an effective date prior to March 20, 2008, for service connection for PTSD must be denied as a matter of law.  


	(CONTINUED ON NEXT PAGE)


ORDER

The claim for entitlement to an effective date prior to March 20, 2008, for service connection for PTSD is dismissed.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


